     Case 1:19-cv-10277-NMG Document 46 Filed 12/09/19 Page 1 of 10



                     United States District Court
                       District of Massachusetts

                                   )
Steven Pajak,                      )
                                   )
          Plaintiff,               )
                                   )
          v.                       )     Civil Action No.
                                   )     19-10277-NMG
Rohm & Haas Company et al.,        )
                                   )
          Defendants.              )
                                   )


                          MEMORANDUM & ORDER

GORTON, J.

     This case arises out of an industrial accident in which

Steven Pajak (“Mr. Pajak” or “plaintiff”) suffered serious

personal injuries.    He brings claims for negligence against Rohm

& Haas Company (“Rohm & Haas”) and The Dow Chemical Company

(“Dow Chemical”) (collectively “the Dow defendants”) as the

entities that owned and maintained both the allegedly defective

container which caused the accident and the chemical

manufacturing facility where the accident occurred.

     Mr. Pajak alleges that the Dow defendants improperly

designed, maintained, inspected and developed safety procedures

and failed to protect against various hazards associated with

the “trimethylaluminum reclamation process” in which he was

engaged when injured.



                                  -1-
     Case 1:19-cv-10277-NMG Document 46 Filed 12/09/19 Page 2 of 10



     Before this Court is the motion of Rohm & Haas and Dow

Chemical to dismiss the claims against them pursuant to Fed. R.

Civ. P. 12(b)(6) because they submit that the claims are barred

by the statute of limitations.

I.   Background

     A.     The Parties

     Mr. Pajak is a resident of Billerica, Massachusetts.         He

was employed at a chemical manufacturing facility located in

North Andover, Massachusetts which is owned, operated and/or

maintained by the Dow defendants (“the Facility”).

     Rohm & Haas is a Delaware corporation with a principal

place of business in Collegeville, Pennsylvania.        It

manufactures specialty chemicals for use in building and

construction, electronic devices, packaging and household and

personal care products.    It is a wholly owned subsidiary of Dow

Chemical.    Dow Chemical is a Delaware corporation with a

principal place of business in Midland, Michigan.        It is one of

the largest American, multi-national, chemical corporations and

it manufactures plastics, chemicals and agricultural products.

Dow Chemical is, in turn, is a wholly owned subsidiary of Dow,

Inc. which is a publicly held company (and not a named

defendant).    The defendants together allegedly own, operate and

maintain the Facility.



                                  -2-
     Case 1:19-cv-10277-NMG Document 46 Filed 12/09/19 Page 3 of 10



     B.   The Accident

     In or about January, 2016, Mr. Pajak was working at the

Facility when oxygen came into contact with trimethylaluminum

contained in the allegedly defective container, resulting in an

explosion and fire.   Plaintiff sustained serious personal

injuries as a result of the explosion, including serious burns

to his face and hands and loss of vision in his left eye.

     Plaintiff sought and obtained compensation from Rohm and

Haas Electronic Materials LLC (“RHEM”), a subsidiary of

Defendant Rohm and Haas, under the Massachusetts Workers’

Compensation Act (“the MWCA”), M.G.L. c. 152.       In August, 2017,

the Massachusetts Department of Industrial Accidents (“the DIA”)

approved his lump sum settlement agreement with RHEM and its

workers’ compensation insurer pursuant to § 48 of the MWCA.           He

was paid $253,000 as a result of that settlement.        In the form

submitted to the DIA for approval of the settlement, Mr. Pajak

explicitly acknowledged that RHEM was his employer and that the

payment he received was in redemption of the liability owed to

him by RHEM under the MWCA.

     C.   Procedural History

     In January, 2019, plaintiff filed a complaint in the

Massachusetts Superior Court for Essex County against the Dow

Defendants, REHM and Alfa Laval, Inc. (a corporation which had

allegedly designed, manufactured, marketed and/or distributed

                                  -3-
      Case 1:19-cv-10277-NMG Document 46 Filed 12/09/19 Page 4 of 10



the purportedly defective container).       In February, a notice of

removal was filed by Alfa Laval (to which the other defendants

consented), invoking this Court’s federal diversity

jurisdiction.   Subsequently, all defendants filed motions to

dismiss on various grounds.     In July, 2019, this Court allowed

1) Alfa Laval’s motion to dismiss for lack of personal

jurisdiction, 2) REHM’s motion to dismiss for lack of

jurisdiction and failure to state a claim and 3) the motion of

Rohm & Haas and Dow Chemical for judgment on the pleadings.            All

claims were dismissed without prejudice and the Court granted

the plaintiff 30 days to file an amended complaint.

      On July 16, 2019, plaintiff filed an amended complaint

against only the Dow defendants, which promptly moved to

dismiss.   The Dow defendants submit that the statute of

limitations on Mr. Pajak’s claims expired between the time this

Court dismissed his claim without prejudice and the time he

filled his amended complaint.      Mr. Pajak responds that his claim

is not barred because it relates back to his initial complaint

under Rule 15(c) of both the Massachusetts and the Federal Rules

of Civil Procedure.

II.   Defendants’ Motion to Dismiss

      A. Legal Standard

      To survive a motion to dismiss for failure to state a claim

under Fed. R. Civ. P. 12(b)(6), a complaint must contain

                                   -4-
     Case 1:19-cv-10277-NMG Document 46 Filed 12/09/19 Page 5 of 10



“sufficient factual matter” to state a claim for relief that is

actionable as a matter of law and “plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 667 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).       A claim is

facially plausible if, after accepting as true all non-

conclusory factual allegations, the court can draw the

reasonable inference that the defendant is liable for the

misconduct alleged. Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d

1, 12 (1st Cir. 2011).    A court may not disregard properly pled

factual allegations even if actual proof of those facts is

improbable. Id.   Rather, the relevant inquiry focuses on the

reasonableness of the inference of liability that the plaintiff

is asking the court to draw. Id. at 13.

     When rendering that determination, a court may not look

beyond the facts alleged in the complaint, documents

incorporated by reference therein and facts susceptible to

judicial notice. Haley v. City of Boston, 657 F.3d 39, 46 (1st

Cir. 2011).

     B. Statute of Limitations

     A defendant may assert a statute of limitations defense in

a motion to dismiss "provided that the facts establishing the

defense are clear on the face of the plaintiff's

pleadings." TransSpec Truck Svc., Inc. v. Caterpillar Inc., 524

F.3d 315, 320 (1st Cir. 2008) (citations and internal quotation

                                  -5-
     Case 1:19-cv-10277-NMG Document 46 Filed 12/09/19 Page 6 of 10



marks omitted).    Granting a motion to dismiss on limitations

grounds is appropriate when the complaint "leave[s] no doubt

that an asserted claim is time-barred." LaChapelle v. Berkshire

Life Ins. Co., 142 F.3d 507, 509 (1st Cir. 1998). Conversely,

dismissal is inappropriate when the complaint "sketch[es] a

factual predicate that would warrant the application of either a

different statute of limitations period or equitable

estoppel." Trans-Spec Truck, 524 F.3d at 320.

     In Massachusetts, negligence claims are subject to a three-

year statute of limitations. See G.L. c. 260, § 2A.        As a

general rule, a claim accrues at the time the plaintiff is

injured. See Koe v. Mercer, 876 N.E.2d 831, 836 (Mass. 2007).

Mr. Pajak alleges that he sustained injuries in the explosion on

January 7, 2016.    Therefore, the statute of limitations accrued

on that day and would have expired three years later, on January

7, 2019 but for his filing of the initial complaint, on January

3, 2019, four days before such expiration.

     The Dow defendants contend that after this Court dismissed

plaintiff’s claims without prejudice on July 3, 2019, the

statute of limitations clock (which was tolled while the claim

was adjudicated) restarted and then expired four days later on

July 7, 2019.   Defendants argue that because Mr. Pajak filed his

amended complaint on July 16, 2019, the limitations period had

run and the complaint should therefore be dismissed.        Plaintiff

                                  -6-
     Case 1:19-cv-10277-NMG Document 46 Filed 12/09/19 Page 7 of 10



responds that his amended complaint is not barred because it

relates back to the date of his original pleading on January 3,

2019, four days before the limitations period expired.

  1. Relation Back

     a. Legal Standard

     Rule 15(c) of both the Federal and the Massachusetts Rules

of Civil Procedure allow for a subsequent pleading to relate

back to the date of the original pleading under certain

circumstances.   As set forth in Mass. R. Civ. P. 15(c),

  [w]henever the claim or defense asserted in the amended
  pleading arose out of the conduct, transaction, or occurrence
  set forth or attempted to be set forth in the original
  pleading, the amendment (including an amendment changing a
  party) relates back to the original pleading.

     Although substantively similar to Fed. R. Civ. P. 15(c),

the Massachusetts relation back rule covers a broader range of

amendments and is generally more liberal than its federal

counterpart. See Mass. R. Civ. P. 15, Reporters’ Notes (1973)

(noting that “[i]n general, the law in this Commonwealth with

respect to amendments is more liberal than elsewhere”); See also

Bengar v. Clark Equip. Co., 517 N.E.2d 1286, 1287 (1988).

     Under Massachusetts Law, an amended complaint, if allowed,

“automatically relates back” to the original complaint. Pessotti

v. Eagle Mfg. Co., 946 F.2d 974, 980 (1st Cir. 1991) (citing

M.G.L.c 231, § 51); See also Labrador v. Indus. Contractors'

Supplies, Inc., No. CV 13-13029-MLW, 2015 WL 5737141, at n.1

                                  -7-
     Case 1:19-cv-10277-NMG Document 46 Filed 12/09/19 Page 8 of 10



(noting that Mass. R. Civ. P. 15 (c) incorporates the language

of § 51.)

     b. Choice of law

     Whether an amended complaint “relates back” for purposes of

the statute of limitations is governed by Mass. R. Civ. P.

15(c).   In a diversity action, the choice between the state and

federal relation back rule functions as “a one-way ratchet,

meaning that a party is entitled to invoke the more permissive

relation back rule.” Coons v. Indus. Knife Co., 620 F.3d 38, 42

(1st Cir. 2010) citing Morel v. DaimlerChrysler AG, 565 F.3d 20,

26 (1st Cir. 2009). See also 3 James Wm. Moore et al., Moore's

Federal Practice § 15.19[1] (3d ed. & Supp.2010) (“[I]f state

law permits relation back when the federal rules would not, the

more forgiving state rule controls.”).      Because the

Massachusetts Rule is less restrictive, it governs in this case.

     c. Analysis

     In accordance with the theory of liberalized pleading in

both the federal system and under Massachusetts law (Mass. R.

Civ. P. 15(c) and, by incorporation, M.G.L.c 231, § 51) Mr.

Pajak’s amended complaint relates back to the date of his

initial pleading and is not, therefore, barred by the statute of

limitations.   See e.g. Bensel v. Allied Pilots Ass'n, 387 F.3d

298, 310 (3d Cir. 2004) (noting that “amendments that restate

the original claim with greater particularity or amplify the

                                  -8-
     Case 1:19-cv-10277-NMG Document 46 Filed 12/09/19 Page 9 of 10



factual circumstances surrounding the pertinent conduct,

transaction or occurrence in the preceding pleading fall within

Rule 15(c)”).

     As to the threshold requirement of Mass. R. Civ. P. 15(c),

there is no doubt that Mr. Pajak’s amended complaint arises from

the same transaction or occurrence as his initial complaint.

Both complaints allege the same industrial accident, describe

the same cause of action, seek redress for the same injuries and

name (at least a subset of) the same defendants.

     Moreover, the general purpose of statutes of limitations is

to ensure potential defendants are put on notice of claims

against them and to “avoid the difficulties inherent in

litigating matters long past.” Marcoux v. Shell Oil Prods. Co.,

524 F.3d 33, 42 (1st Cir. 2008). See also United States v.

Kubrick, 444 U.S. 111, 117 (1979).      The amended complaint was

filed with leave of the court just 13 days after the initial

complaint was dismissed without prejudice.       Relation back will

not unduly prejudice defendants or contravene the purpose of the

statute of limitations.

     In this circumstance, the fact that Mr. Pajak’s claim was

initially dismissed without prejudice does not now preclude

application of the liberal Massachusetts rules governing

relation back.   Defendants have proffered no reason for the

Court to depart from the rule that an amended complaint relates

                                  -9-
     Case 1:19-cv-10277-NMG Document 46 Filed 12/09/19 Page 10 of 10



back to the date of the initial filing.       The cases cited by the

Dow Defendants are inapposite.

     Because Mr. Pajak promptly filed his amended pleading after

he was granted leave to do so, defendants cannot claim they did

not receive adequate notice or were hindered in their ability to

defend the case.   Mr. Pajak is not now attempting to assert new

causes of action or assert new theories of liability.         Under

Massachusetts law, he is entitled to have his amended complaint

relate back to the initial date of filing.

                                 ORDER

For the foregoing reasons, the motion of Rohm & Haas and Dow

Chemical to dismiss the amended complaint as barred by the

statute of limitations (Docket No. 36) is DENIED.




So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge
Dated December 9, 2019




                                  -10-
